Title: To George Washington from Major General Benjamin Lincoln, 5–6 January 1779
From: Lincoln, Benjamin
To: Washington, George


  
    Dear General,
    Purysburgh [S.C.] Jany 5th[–6] 1779On the banks of the Savannah30 miles from its mouth—So. Carola
    
    On the evening of the 25th ulto I received information, at Charles-Town, that the enemy had arrived with upwards of twenty ships at Tybee, near the mouth of the river, Savannah, and in a harbour south of the river. The few troops at Charles-Town were immediately put in motion, and marched for Georgia; On my way, I met an express, from General Howe, who was in Georgia, informing that on the morning of the 29th the enemy landed in force a little below the town of Savannah, and that he, with five or six hundred men, occupied the heights in front of it; but upon perceiving that the enemy had turned his right, at some considerable distance, through a swamp he thought impassable, ordered a retreat, which he effected with part of the troops, though the enemy, it is said, were twenty-five hundred or three thousand strong: His loss in men and officers I enclose; What stores were lost I cannot yet learn; among them were six field pieces. One of the field-pieces only were under the direction of Major General Howe. The General speaks well of his officers & men, and that more than they did could not have been expected. He retreated over the Savannah I met him here, where we are collecting the troops—our whole force at this place amounts to about fourteen hundred. As soon as a body of men equal to covering the State of Georgia can be collected, we shall recross the Savannah: It ought to be with a respectable force, for the communication with this State is frequently cut off by the Savannah’s overflowing its banks, which renders the causeways impassable in boats or otherwise; There are no strong grounds in this country; many of the inhabitants of the State are very unfriendly; and besides the country abounds with navigable rivers, all of which the enemy command, & through which they can at any time fall in our rear.
  I have met with almost every disappointment since I came into this department; After an encouragement to expect a force consisting of seven thousand men, besides the militia of South Caroli<na> & Georgia, I have now only fourteen hundred; I was assured <that there> were a great plenty of supplies & military stores; instead of which <there> were no field pieces, arms, tents, camp utensils, lead, & very little powder, entrenching tools, & in short hardly an article in the arsenal, or Qr Mr Genl store under the direction of the commg officer in this departt. This Deficiency of Stores did not arise from the neglect of the Commanding Officer, but of the want of a military Chest. I forbear—the subject is disagreeable—for you to hear will be painful.
  
  
  
  I expected before now to have had the honor of forwarding to your Excellency a return of the troops here, but the distracted state of affairs still prevents it.
I have daily the unhappiness to see families of affluence fleeing before the enemy, reduced in a few hours to a state of want.
My wound, which was nearly closed when I left camp, is opening again, & in a worse condition than it was seven months ago; but I flatter myself nothing worse than some small exfoliations will take place. I am, my dear General, with the highest sentiments of esteem, Your Excellency’s most obedient servant
  
    B: Lincoln Jany 6th [1779]
  
  
    Last evening I heard that the enemy were reinforced by troops from St Augustine, & now amounted to 4000 and that Col. Campbell, the commander of the British forces in Georgia, had left Savannah & marched with his main body up the river; whether, with a design, to cross & attack this post, or n<ot,> is uncertain.
  
